Citation Nr: 0640296	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  96-23 000	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for Hodgkin's disease 
from January 20, 1995 to October 22, 1995, currently 
evaluated at 30 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for muscular dystrophy with mild limitation of motion of the 
neck, secondary to radiation treatment of Hodgkin's disease, 
evaluated as a residual of Hodgkin's disease.

3.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the right upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.

4.  Entitlement to an initial rating in excess of 20 percent 
for weakness of the left upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


REMAND

The veteran served on active duty from June 1974 to June 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from August 1995 and 
December 2004 rating decisions by the Department of Veterans 
Affairs (hereinafter VA) Regional Office in North Little 
Rock, Arkansas, (hereinafter RO).  On August 2, 2005, the 
Board issued a decision which denied the veteran's claims as 
listed on the first page of this document.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2006, the Court issued an order granting a Joint Motion for 
Remand (Joint Motion).  

The Joint Motion found that the Board did not consider 
reports from treatment in April 2005 with the Central 
Arkansas Veterans Health Care System, which were described 
therein as being "VA-generated documents."  As acknowledged 
in the Joint Motion, the April 2005 treatment reports were 
not before the Board at the time of the August 2005 decision, 
but were instead submitted to supplement the record on appeal 
following the issuance of this decision.  Nonetheless, the 
Joint Motion asserted that the Board was presumed to have had 
"constructive knowledge" of these documents at the time it 
promulgated the August 2005 decision.  Bell v Derwinski 2 
Vet. App. 611, 612-13 (1992).  

In order to ensure due process to the veteran, and in light 
of the fact that the April 2005 treatment records in question 
are not currently of record, the Board concludes that this 
case must be remanded to the RO to consider the reports from 
the April 


2005 treatment.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  This remand will also afford the RO the opportunity 
to determine if the veteran desires representation in this 
matter.  For clarification purposes, the attorney who 
represented the veteran before the Court has been revoked of 
his authority to represent claimants before VA effective 
October 10, 2001.  

Accordingly, this case is remanded for the following actions:

1.  The veteran must be contacted to 
determine if he wishes representation 
before VA.  He must be provided with a VA 
Form 21-22 for the purpose of designating 
a representative, if that is his choice, 
or told to provide a valid signed power 
of attorney if wishes to be represented 
by an attorney.  

2.  All records subsequent to July 2004, 
to include the records from the April 
2005 treatment with the Central Arkansas 
Veterans Health Care System referenced 
above must be obtained and associated 
with the claims file.  

3.  Thereafter, the claims on appeal must 
be readjudicated by the RO, with specific 
consideration of the reports from the 
April 2005 treatment and any other 
records obtained as a result of the 
development requested above.  If any 
benefit remains denied, the veteran must 
be provided a supplemental statement of 
the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

